Citation Nr: 1125971	
Decision Date: 07/11/11    Archive Date: 07/19/11	

DOCKET NO.  10-47 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's current psychiatric disability.  The Veteran's DD Form 214 reveals that the Veteran served in the field artillery.  Moreover, a portion of the Veteran's service was in Iraq, as a result of which he received a number of awards and commendations, including the Combat Action Badge.  Accordingly, as regards the Veteran's claim for service connection for posttraumatic stress disorder, the presence of an inservice stressor has been conceded.

The Board observes that, in a Post-Deployment Health Assessment dated in December 2007, the Veteran indicated that he intended to seek counseling for his "mental health," specifically, for problems associated with an "acute stress reaction."  Moreover, in a June 2008 Post-Deployment Health Reassessment, the Veteran indicated that he had been experiencing problems sleeping, as well as difficulty concentrating, increased irritability, and a tendency to take more risks, such as driving faster.  Significantly, following a service separation examination in mid-June 2008, it was recommended that the Veteran "continue with counseling and medication."  

Following a VA psychiatric examination in August 2009, the examiner was of the opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder.  Rather, it was felt that the Veteran was suffering from an anxiety disorder and alcohol abuse.  According to the examiner, the Veteran's alcohol abuse might have started prior to the onset of his posttraumatic stress disorder symptoms.  Moreover, the Veteran's alcohol abuse contributed approximately 30 percent to his disability, while his anxiety disorder contributed 70 percent.  Significantly, at the time of the examination, the examiner did not have access to the Veteran's claims folder.

During the course of VA outpatient treatment in August 2009, it was noted that a screening examination was positive not only for posttraumatic stress disorder, but also for depression and alcohol abuse.  Moreover, during the course of outpatient treatment the following month, it was noted that the Veteran had obtained a score of 56 on a posttraumatic stress disorder checklist, where a score of 50 was suggestive for a diagnosis of posttraumatic stress disorder.  Significantly, in October 2009, it was noted that the Veteran had symptoms consistent with a bipolar disorder and attention deficit hyperactivity disorder, and that, while the Veteran met the minimum criteria for posttraumatic stress disorder, his posttraumatic stress disorder symptoms were not predominant.  The pertinent diagnoses noted were cyclothymic disorder, rule out bipolar disorder, attention deficit hyperactivity disorder, and alcohol dependence.  

Following a VA psychiatric examination in September 2010, it was once again the opinion of the examiner that the Veteran did not meet the DSM-IV criteria for a diagnosis of posttraumatic stress disorder.  Rather, it was felt that the Veteran was suffering from a cyclothymic disorder, attention deficit hyperactivity disorder, and alcohol abuse.  According to the examiner, while per the record, the Veteran had symptoms consistent with a bipolar disorder and attention deficit hyperactivity disorder, the Veteran exhibited symptoms of subclinical posttraumatic stress disorder, though those symptoms were "not predominant."  Once again, it should be noted, the examiner did not have access to the Veteran's claims folder.  However, five days later, an addendum to the aforementioned examination was issued, which indicated that the Veteran's claims folder had been received and reviewed, though with no further comment.  

Based on the aforementioned, it is not entirely clear whether the Veteran does, in fact, suffer from a posttraumatic stress disorder.  Similarly unclear is whether any of the other psychiatric pathology noted is in some way related to the Veteran's period of active military service.  Significantly, in April 2011, and subsequent to the issuance of a Statement of the Case in October 2010, there was received at the Board additional evidence in the form of a letter from one of the Veteran's former service colleagues.  That letter is pertinent to the Veteran's claim for service connection for posttraumatic stress disorder.  Accordingly, absent a waiver, such evidence must be referred to the agency of original jurisdiction for initial review.  Currently, there exists no written waiver (as required by regulation) of the Veteran's right of initial review of the recently-submitted evidence.  See 38 C.F.R. § 20.1304(c) (2010).  Accordingly, the statement in question must be returned for initial consideration.

Finally, during the course of an Informal Hearing Presentation in April 2011, the Veteran's accredited representative, for the first time, argued that the Veteran's current psychiatric symptomatology was in some way causally related to his service-connected traumatic brain injury, and that alcohol abuse was itself in some way related to that psychiatric pathology.  Significantly, this argument has not yet been addressed by the RO in the context of the Veteran's claim for service connection.  Accordingly, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder. The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his current psychiatric disability.  To the extent possible, such examination should be conducted by an examiner who has not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable psychiatric disability or disabilities (including posttraumatic stress disorder) and, if so, whether any current  disability at least as likely as not had its origin during, or is the result of, the Veteran's period of active military service, including as the result of the aforementioned conceded inservice stressor.  Should it be determined that the Veteran's psychiatric pathology is not, in fact, the result of an incident or incidents of his period of active military service, an additional opinion is requested as to whether any psychiatric disability identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected traumatic brain injury.  Finally, should it be determined that the Veteran's psychiatric disability had its origin in service, or is in some way causally related to service-connected traumatic brain injury, an additional opinion is requested as to whether the Veteran's currently-identified alcohol abuse is in some way causally related to that psychiatric disability.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  This adjudication should specifically include consideration of the aforementioned March 2011 letter from the Veteran's former service colleague.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in October 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



